COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-109-CR
 
 
EMMITT STARLING, JR.                                                       APPELLANT
A/K/A EMMITT STARLING
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM CRIMINAL
DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Emmitt Starling attempts to appeal from
his conviction for arson.  Pursuant to a
plea-bargain agreement, Appellant pleaded guilty to this offense, and the trial
court sentenced him to ten years=
confinement.  The trial court also
certified that this is a plea-bargain case and that Appellant has no right of
appeal. 




On April 9, 2008, we informed Appellant by letter
that his appeal was subject to dismissal based on the trial court=s
certification unless, by April 21, he filed a response showing grounds for
continuing the appeal.  See Tex. R. App. P. 25.2(d), 44.3.  No response has been filed.  Accordingly, we dismiss the appeal.  See Tex.
R. App. P. 25.2(d).
PER
CURIAM
 
PANEL D:   MCCOY,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex.
R. App. P.
47.2(b)
 
DELIVERED: May 8, 2008
 




[1]See Tex. R. App. P. 47.4.